Case 19-34054-sgj11 Doc 1760 Filed 01/15/21                      Entered 01/15/21 20:48:53             Page 1 of 5


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
HIGHLAND CAPITAL MANAGEMENT, L.P.,1                               ) Case No. 19-34054 (SGJ)
                                                                  )
                                     Debtor.                      )
                                                                  )

                           SUPPLEMENTAL CERTIFICATE OF SERVICE

       1.     I, Cerene Credo, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case. I submit this Certificate in connection with the service of solicitation materials for the Fifth
Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (the
“Plan”) and the Disclosure Statement for the Fifth Amended Plan of Reorganization of Highland
Capital Management, L.P. [Docket No. 1473] (the “Disclosure Statement”). I am over the age of
18 and not a party to this action. Except as otherwise noted, I could and would testify to the
following based upon my personal knowledge.

       2.     On October 18, 2019, the Court entered the Order Appointing Kurtzman Carson
Consultants as Claims and Noticing Agent for the Debtor Pursuant to 28 U.S.C. § 156(c), 11
U.S.C. § 105(a) and Local Rule 2002-1(f) [Docket No. 43].

        3.     Consistent with its retention as claims and noticing agent, KCC is charged with,
among other things, the duty of printing and distributing Solicitation Packages2 to creditors and
other interested parties pursuant to the Order (A) Approving the Adequacy of the Disclosure
Statement; (B) Scheduling a Hearing to Confirm the Fifth Amended Plan of Reorganization; (C)
Establishing Deadline for Filing Objections to Confirmation of Plan; (D) Approving Form of
Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving Form and Manner of
Notice [Docket No. 1476] (the “Disclosure Statement Order”) entered on November 24, 2020.

      4.           The Solicitation Package consists of the following materials (the “Solicitation
Package”):

                        a. USB Flash Drive (the “USB”) containing:

                                 i. Plan;

                                 ii. Disclosure Statement; and


1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
2
    Terns not otherwise defined herein shall have the meanings ascribed to them in the Disclosure Statement Order.
Case 19-34054-sgj11 Doc 1760 Filed 01/15/21       Entered 01/15/21 20:48:53     Page 2 of 5


                      iii. Disclosure Statement Order (without exhibits)

                b. Notice of: (I) Entry of Order Approving Disclosure Statement; (II) Hearing
                   to Confirm Plan; and (III) Related Important Dates (the “Confirmation
                   Hearing Notice”) (substantially in the form attached as Exhibit B to the
                   Disclosure Statement Order);

                c. A printed copy of the appropriate Ballot(s) and voting instructions for the
                   voting class in which the creditor is entitled to vote:

                        i. Class 2 Ballot (Frontier Secured Claim) (“Class 2 Ballot”)
                           (substantially in the form attached as Exhibit A to the Disclosure
                           Statement Order);

                       ii. Class 7 Ballot (Convenience Claims) (“Class 7 Ballot”)
                           (substantially in the form attached as Exhibit A to the Disclosure
                           Statement Order);

                      iii. Class 8 Ballot (General Unsecured Claims) (“Class 8 Ballot”)
                           (substantially in the form attached as Exhibit A to the Disclosure
                           Statement Order);

                       iv. Class 9 Ballot (Subordinated Claims) (“Class 9 Ballot”)
                           (substantially in the form attached as Exhibit A to the Disclosure
                           Statement Order);

                       v. Class 10 Ballot (Class B/C Limited Partnership Interests) (“Class 10
                          Ballot”) (substantially in the form attached as Exhibit A to the
                          Disclosure Statement Order); and

                       vi. Class 11 Ballot (Class A Limited Partnership Interests) (“Class 11
                           Ballot”) (substantially in the form attached as Exhibit A to the
                           Disclosure Statement Order)

                d. A pre-addressed, postage pre-paid return envelope (the “Return
                   Envelope”).

       5.    The Non-Voting Package consists of the following documents:

             a. Notice of Non-Voting Status with Respect to Unimpaired Classes Deemed to
                Accept the Plan (the “Notice of Non-Voting Status”) (substantially in the form
                attached as Exhibit C to the Disclosure Statement Order); and

             b. Confirmation Hearing Notice.

       6.      On or before December 1, 2020, links to the following documents were made
available on the public access website of www.kccllc.net/hcmlp:

                a. Confirmation Hearing Notice;



                                            2
Case 19-34054-sgj11 Doc 1760 Filed 01/15/21         Entered 01/15/21 20:48:53      Page 3 of 5


                  b. Plan;

                  c. Disclosure Statement;

                  d. Disclosure Statement Order; and

                  e. Notice of Non-Voting Status.

       7.      On January 11, 2021, at my direction and under my supervision, employees of KCC
caused the Confirmation Hearing Notice to be served per postal forwarding address via First Class
Mail to the party on the service list attached hereto as Exhibit A.

Dated: January 15, 2021
                                               /s/ Cerene Credo
                                               Cerene Credo
                                               KCC
                                               222 N Pacific Coast Highway, Suite 300
                                               El Segundo, CA 90245




                                              3
Case 19-34054-sgj11 Doc 1760 Filed 01/15/21   Entered 01/15/21 20:48:53   Page 4 of 5



                               EXHIBIT A
                      Case 19-34054-sgj11 Doc 1760 Filed 01/15/21        Entered 01/15/21 20:48:53   Page 5 of 5
                                                               Exhibit A
                                                            Creditor Matrix
                                                       Served via First Class Mail
                                                   CreditorName              Address
                                              Saehler, Christopher J.    Address on File




Highland Capital Management, L.P.
Case No. 19‐34054                                              Page 1 of 1
